DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending for this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The claim claims “an anode construction” and later claims “the anode construction” and “the anode”. It is unclear what the difference between the anode construction and the anode is. Additionally, “the anode” lacks antecedent basis. 

Claim 3: The limitation “the anode” lacks antecedent basis.

Claim 5: The limitation “said current limiting components” lacks antecedent basis.

Claim 8: The limitation “the anode” lacks antecedent basis.

Claim 9: The limitation “the anode” lacks antecedent basis.

Claim 16: The claim claims both “an insulative mode” and “the insulating mode”. It is unclear what the difference is. Additionally, “the insulating mode” lacks antecedent basis. 

Any claim(s) dependent on the above claim(s) is/are rejected for the dependence. 

Art Rejection
For the sake of clarity, the art rejections have been split between independent sections of 35 USC § 102 and 103.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al (US RE45,234 E) in view of Maes (US 4,381,981). 

Claim 1: Whitmore discloses a method for cathodically protecting and/or passivating a steel member in an ionically conductive concrete or mortar material (see e.g. abstract and claim 45 of Whitmore), comprising: 
providing an anode construction for communication of an electrical current to the steel member in the ionically conductive concrete or mortar material (see e.g. #12 on Fig 1 or #34 in Fig 2 of Whitmore); 
generating a voltage difference between the anode construction and the steel member so as to cause a current to flow through the ionically conductive concrete or mortar material between the anode and the steel member so as to provide cathodic protection of the steel member (see e.g. col 4, lines 57-67 of Whitmore); 
providing at least one electrically conductive circuit between the anode construction and the steel member (see e.g. circuit containing #14 on Fig 1 or #39 on Fig 2 of Whitmore). 

Whitmore does not explicitly teach the following:
providing a transistor in the electrically conductive circuit which acts to limit the current between the steel member and the anode construction to a maximum value; 
wherein the current through the transistor is limited by a control current or voltage applied to a control terminal of the transistor.
Maes teaches a cathodic protection system (see e.g. abstract of Maes) which uses a transistor (referred to as a MOS field effect device and shown as a MOSFET, see e.g. abstract and #45 on Fig 3 and Fig 4 of Maes) which regulates the anode current (see e.g. col 1, lines 66-68 of Maes) to prevent overdimensioning and underdimensioning of the system, which causes anode wastage, hydrogen build up, and/or frequent anode replacements (see e.g. col 1, lines 41-55 of Maes). The transistor of Maes limits the current to a set value (see e.g. col 4, lines 55-62 of Maes) and is controlled by a control current (see e.g. col 4, lines 32-40 of Maes) Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore to include a transistor in the electrically conductive circuit which acts to limit the current between the steel member and the anode construction to a maximum value as taught in Maes to prevent overdimensioning and underdimensioning of the system. 

Claim 2: Whitmore in view of Maes teaches that a resistance (comparator, see e.g. #60 on Fig 4 of Maes) in the circuit is used to generate said control current or voltage from the voltage difference between the anode and the steel member (see e.g. col 4, lines 41-44 of Maes). 

Claim 4: Whitmore in view of Maes teaches that a voltage difference between the anode construction and the steel member is used to generate a reference voltage or current for the transistor (see e.g. col 4, lines 41-44 of Maes).

Claim 6: Whitmore in view of Maes discloses that the anode construction comprises a sacrificial anode (see e.g. col 2, lines 36-37 of Whitmore).

Claim 10: Whitmore in view of Maes teaches that the transistor is a normally closed transistor (see e.g. col 4, lines 63-66 of Maes) so that, if the control voltage or current falls below a threshold, the transistor allows continued passage of current between the anode and the steel member (see e.g. col 4, lines 55-62 of Maes).

Claim 11: Whitmore in view of Maes teaches that the transistor is an FET (see e.g. abstract and #45 on Fig 3 and Fig 4 of Maes) with a source and drain with the current through the FET controlled by a gate/source voltage (see e.g. #45 on Fig 3 and Fig 4 of Maes).

Claim 12: Whitmore in view of Maes teaches that the gate/source voltage is generated by a resistance in the electrical circuit (comparator, see e.g. #60 on Fig 4 of Maes). 

Claim 13: Whitmore in view of Maes teaches that the gate/source voltage is generated by a resistance across the transistor (see e.g. col 4, lines 63-66 of Maes). 

Claim 14: Whitmore in view of Maes teaches that the gate/source voltage is generated by a cell (see e.g. #50 on Fig 3 of Maes).

Claim 15: Whitmore in view of Maes teaches that the gate/source voltage is generated by a sacrificial anode separate from said anode construction (see e.g. 49-54 of Maes). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Maes as applied to claim 1 above, and in further view of Bordalen et al (US 3,515,654).

Claim 3: Whitmore in view of Maes teaches that the anode and transistor are buried in the material (see e.g. #34 and #39 on Fig 2 of Whitmore and Fig 1 of Maes). 
	
	Whitmore in view of Maes does not explicitly teach that the anode construction and the transistor form components of a common body. Bordalen teaches a cathodic protection system wherein the anode and current controlling transistor are part of a common body (see e.g. #1 and #9 on Fig 1 Bordalen) as a suitable configuration for automated current control (see e.g. connecting paragraph of col 2 and 3 of Bordalen). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore in view of Maes so that the anode construction and the transistor form components of a common body as taught in Bordalen because this common body configuration is a recognize means of automating current control for cathodic protection systems.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Maes as applied to claim 1 and in further view of Davies et al (“Cathodic protection mechanism and a review of criteria”, 2010, pages 41-55).

Claim 5: Whitmore in view of Maes teaches that the anode construction is buried in the concrete or mortar material while in an unset condition and the concrete or mortar material is caused to set with the anode construction therein (for example the power supply is installed and covered with mortar, see e.g. col 5, lines 25-34 of Whitmore) and 

Whitmore in view of Maes does not explicitly teach that said current limiting components which limit the current to said maximum value act to restrict formation of gas bubbles in the concrete or mortar material at the steel member and/or at the anode while the concrete or mortar material sets. Davies teaches that hydrogen gas can be formed during the impressed current reaction, which can cause damage to the structure (see e.g. page 47, paragraph starting with “The problems” of Davies). To counter the formation of hydrogen gas the current is limited (see e.g. connecting paragraph of pages 47 and 48 of Davies). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore in view of Maes by 
limit the current to said maximum value act to restrict formation of gas bubbles in the concrete or mortar material at the steel member and/or at the anode while the concrete or mortar material sets as taught in Davies because these gas bubbles can damage the structure. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Maes as applied to claim 1 above, and in further view of Sergi et al (US 2015/0299868 A1).

Claim 7: Whitmore in view of Maes does not explicitly teach that said anode construction comprises a sacrificial anode and an impressed current anode, 
generating a voltage difference between the sacrificial anode and the steel member so as to cause a first current to flow through the ionically conductive concrete or mortar material between the first sacrificial anode and the steel member so as to provide cathodic protection of the steel member 
wherein a voltage difference between the impressed current anode and the steel member is generated by a storage component of electrical energy with two poles for communicating a second current generated by release of the electrical energy and by electrically connecting one pole to the steel member and by electrically connecting the other pole to the second anode.

Whitmore in view of Maes teaches the system is designed to provide impressed current and galvanic current when the power supply is not available (see e.g. col 4, lines 57-67 of Whitmore). Sergi teaches a cathodic protection system (see e.g. abstract of Sergi) that has a sacrificial anode and an impressed current anode (see e.g. abstract of Sergi), which allows the system to maintain cathodic protection and also to recharge (see e.g. abstract of Sergi). This system generates a voltage difference between the sacrificial anode and the steel member so as to cause a first current to flow through the ionically conductive concrete or mortar material between the first sacrificial anode and the steel member so as to provide cathodic protection of the steel member (see e.g. Fig 2 of Sergi) and a voltage difference between the impressed current anode and the steel member is generated by a storage component of electrical energy with two poles for communicating a second current generated by release of the electrical energy and by electrically connecting one pole to the steel member and by electrically connecting the other pole to the second anode (see e.g. Fig 3 of Sergi).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore in view of Maes by including the sacrificial anode and impressed current anode described in Sergi because this system can provide constant cathodic protection and allows for recharging. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Maes as applied to claim 1 above, and in further view of Glass et al (US 8,211,289 B2)

Claim 8: Whitmore in view of Maes teaches that the voltage difference is generated by a storage component which is contained in a cannister (see e.g. col 2, lines 38-40 of Whitmore).

Whitmore in view of Maes does not explicitly teach that storage component is contained within a sleeve or canister defining the anode on an exterior surface. Glass teaches a cathodic protection device (see e.g. abstract of Glass) wherein the power supply is a battery (see e.g. abstract of Glass) that is contained within a canister defining an anode on an exterior surface (see e.g. col 6, lines 18-31 of Glass). This configuration reduces the amount of isolating means needed for the storage devie (see e.g. col 6, lines 18-22 of Glass). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore so that the storage component is contained within a canister defining one of the anodes on an exterior surface as taught in Glass because this configuration reduces the amount of isolating means needed for the storage component. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Maes as applied to claim 1 above, and in further view of Bushmann (US 5,667,649).

Claim 9: Whitmore in view of Maes does not explicitly teach that the anode comprises stainless steel. Bushmann teaches a stainless steel anode that is less expensive than valve metal anodes and is resistant to corrosion and pitting for impressed current processes (see e.g. col 2, lines 54-67 of Bushmann). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore in view of Maes to use the stainless steel anode taught in Bushmann because this alloy is less expensive than valve metal anodes and is resistant to corrosion and pitting for impressed current processes. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmore.

Claim 16: Whitmore discloses a method for cathodically protecting and/or passivating a steel member in an ionically conductive concrete or mortar material (see e.g. abstract and claim 45 of Whitmore), comprising: 
providing an anode construction for communication of an electrical current to the steel member in the ionically conductive concrete or mortar material (see e.g. #12 on Fig 1 or #34 in Fig 2 of Whitmore); 
generating a voltage difference between the anode construction and the steel member so as to cause a current to flow through the ionically conductive concrete or mortar material between the anode and the steel member so as to provide cathodic protection of the steel member (see e.g. col 4, lines 57-67 of Whitmore); 
providing at least one electrically conductive circuit between the anode construction and the steel member (see e.g. circuit containing #14 on Fig 1 or #39 on Fig 2 of Whitmore);
connecting a device in said circuit which has an insulative mode of a type which allows a leakage current when operating in the insulating mode such that the leakage current passes through the device and thus limits the current to a maximum value defined by the leakage current (diode, see e.g. col 4, 38-49 of Whitmore). 

Claim 17: Whitmore discloses that the device is arranged to pass current in a first direction and to restrict current in a second direction in the insulative mode to a leakage current (see e.g. col 4, 38-49 of Whitmore).

Claim 18: Whitmore discloses that the device is a semi-conductor (diode, see e.g. col 4, 38-49 of Whitmore).

Claim 19: Whitmore discloses that the device includes a P-N junction (diode, see e.g. col 4, 38-49 of Whitmore).

Claim 20: Whitmore discloses that the device is a diode (diode, see e.g. col 4, 38-49 of Whitmore).

Claim 22: Whitmore discloses that the anode comprises a sacrificial anode (see e.g. col 2, lines 36-37 of Whitmore).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found above. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Stephens Jr et al (US 3,636,409). 

Claim 21: Whitmore does not explicitly teach that the device is a capacitor. 
Whitmore teaches the devices are diodes which function to pass current in a first direction and to restrict current in a second direction in the insulative mode to a leakage current. 
Stephens teaches combining diodes with capacitors (see e.g. Fig 2 of Stephens). “The parallel combination of the capacitor or the pair of capacitors and rectifiers ([diodes]) provides low impedance under usual operating current conditions while simultaneously preventing the passage of direct current at low voltages inherent in the corrosion process.” It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore to include capacitors as taught in Stephens because the combination of the capacitor or the pair of capacitors and diodes provides low impedance under usual operating current conditions while simultaneously preventing the passage of direct current at low voltages inherent in the corrosion process.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore in view of Sergi. 

Claim 23: Whitmore does not explicitly teach that the anode comprises an impressed current anode.
Sergi teaches a cathodic protection system (see e.g. abstract of Sergi) that has a sacrificial anode and an impressed current anode (see e.g. abstract of Sergi), which allows the system to maintain cathodic protection and also to recharge (see e.g. abstract of Sergi). This system generates a voltage difference between the sacrificial anode and the steel member so as to cause a first current to flow through the ionically conductive concrete or mortar material between the first sacrificial anode and the steel member so as to provide cathodic protection of the steel member (see e.g. Fig 2 of Sergi) and a voltage difference between the impressed current anode and the steel member is generated by a storage component of electrical energy with two poles for communicating a second current generated by release of the electrical energy and by electrically connecting one pole to the steel member and by electrically connecting the other pole to the second anode (see e.g. Fig 3 of Sergi).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Whitmore by including the impressed current anode described in Sergi because this system can provide constant cathodic protection and allows for recharging. 

Conclusion
Any inuiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795